        Case 2:18-cv-04779-CMR Document 2 Filed 12/10/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA

                                                         Case No. 2:18-cv-04378-
DR. WILLIAM TOMASZEWSKI, Individually and on Behalf
                                                         CMR
of All Others Similarly Situated,
                              Plaintiff,                 CLASS ACTION
                  vs.
                                                         MOTION OF HUSEYIN
TREVENA, INC., MAXINE GOWEN and ROBERTO                  ERENOGLU TO
CUCA,                                                    CONSOLIDATE
                                                         RELATED ACTIONS,
                              Defendants.                FOR APPOINTMENT AS
                                                         LEAD PLAINTIFF AND
                                                         APPROVAL OF
                                                         COUNSEL

                                                         Case No. 2:18-cv-04426-
TONY MASTOPIETRO, individually and on Behalf of All
                                                         CMR
Others Similarly Situated,
                              Plaintiff,                 CLASS ACTION
                  vs.
TREVENA INC., MAXINE GOWEN and ROBERTO CUCA,


                              Defendants.

                                                         Case No. 2:18-cv-04779-
WESLEY LOUIS, individually and on Behalf of All Others
                                                         CMR
Similarly Situated,
                              Plaintiff,                 CLASS ACTION
                  vs.
TREVENA, INC., MAXINE GOWEN, DAVID SOERGEL,
CARRIE BOURDOW, JONATHAN VIOLIN and ROBERTO
CUCA,


                              Defendants.
          Case 2:18-cv-04779-CMR Document 2 Filed 12/10/18 Page 2 of 4



TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD

       PLEASE TAKE NOTICE that pursuant to Section 21D of the Securities Exchange Act

of 1934, 15 U.S.C. § 78u-4, as amended by the Private Securities Litigation Reform Act of 1995,

and Rule 42(a) of the Federal Rules of Civil Procedure, class member Huseyin Erenoglu hereby

moves this Court, the Honorable Cynthia M. Rufe, United States District Judge, for an Order:

       (a) consolidating the above-captioned related actions;

       (b) appointing Mr. Erenoglu as Lead Plaintiff of the consolidated actions; and

       (c) approving Mr. Erenoglu’s selection of Bernstein Liebhard LLP as Lead Counsel and

The Weiser Law Firm, P.C. as Liaison Counsel for the proposed Class.

        This motion is supported by the accompanying Memorandum of Law, the concurrently

filed Declaration of Daniel Sadeh, the pleadings and other filings in this action, and such other

written or oral argument as may be permitted by the Court.



                                               Respectfully submitted,

Dated: December 10, 2018                       THE WEISER LAW FIRM, P.C.

                                               /s/ Christopher L. Nelson
                                               Christopher L. Nelson (PA Bar #85609)
                                               22 Cassatt Avenue
                                               Berwyn, PA 19312
                                               Telephone: (610) 225-2677
                                               Facsimile: (610) 408-8062
                                               Email: cln@weiserlawfirm.com

                                               Proposed Liaison Counsel for the Proposed
                                               Class

                                               BERNSTEIN LIEBHARD LLP
                                               Stanley D. Bernstein
                                               Laurence J. Hasson
                                               Daniel Sadeh
                                               10 East 40th Street

                                                1
Case 2:18-cv-04779-CMR Document 2 Filed 12/10/18 Page 3 of 4



                             New York, NY 10016
                             Telephone: (212) 779-1414
                             Facsimile: (212) 779-3218
                             Email: bernstein@bernlieb.com
                                    lhasson@bernlieb.com
                                    dsadeh@bernlieb.com

                             Counsel for Huseyin Erenoglu and Proposed
                             Lead Counsel for the Proposed Class




                             2
           Case 2:18-cv-04779-CMR Document 2 Filed 12/10/18 Page 4 of 4



                               CERTIFICATE OF SERVICE

        I, Christopher L. Nelson, hereby certify that on December 10, 2018, a true and correct

copy of the annexed MOTION OF HUSEYIN ERENOGLU TO CONSOLIDATE

RELATED ACTIONS, FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL

OF COUNSEL was served in accordance with the Federal Rules of Civil Procedure with the

Clerk of the Court using the CM/ECF system, which will send a notification of such filing to all

parties with an email address of record who have appeared and consented to electronic service in

this action.



Dated: December 10, 2018                           /s/ Christopher L. Nelson
                                                       Christopher L. Nelson




                                               3
